DETAILED ACTION
Response to Amendment
The Amendment filed on February 22, 2021 has been entered. Claims 1-20 remain pending in the application, of which claims 3, 8, 11, and 14-20 are withdrawn as being drawn to a nonelected invention. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on November 27, 2020. Applicant’s amendments to the Claims have overcome all but one of the 112(b) rejections (reproduced below) previously set forth in the Non-Final Office Action mailed on November 27, 2020. Applicant’s arguments with respect to the 103 rejections of claims 1, 2, 4-7, 9, 10, 12, and 13 have been fully considered but they are not persuasive.
 
Claim Objections
Claim 7 is objected to because of the following informality: “to backsheet” in line 2 should read “to the backsheet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the sanitary napkin" in lines 2-3. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the first sanitary napkin mentioned in claim 1 or the second sanitary napkin mentioned in claim 1. For examination purposes, the examiner is interpreting the limitation as if it instead reads “each sanitary napkin”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al. (US 5,980,087), hereinafter Brandon, in view of MacDonald et al. (US 5,967,665), hereinafter MacDonald, in further view of Ungpiyakul et al. (US 5,235,515), hereinafter Ungpiyakul, in further view of Kressner et al. (US 2004/0118530), hereinafter Kressner.
Regarding claim 1, Brandon discloses a method of making and packaging sanitary napkins (10 in Figure 1), the method comprising the steps of:
a. providing a backsheet material (66 in Figures 3-5; or 66 and 92 collectively in Figure 5) comprising a film (66) having a graphic (graphics 38 in Figure 4 collectively) printed thereon, the graphic (graphics 38 collectively) comprising graphic components (38) (apparent from Figure 3, Col. 10 lines 16-38);
b. providing a topsheet material (54 in Figures 5 and 4);
c. providing an absorbent core material (32 in Figures 4 and 5); and
d. combining together portions of the backsheet material (66), the topsheet material (54), and the absorbent core material (32) to form a first sanitary napkin (the leftmost napkin shown in Figure 4, whose right edge is delimited by the leftmost cut line 120 shown in Figure 4) and a second sanitary napkin (the middle napkin shown in Figure 4, whose left and right edge are delimited by the two cut lines 120 shown in Figure 4) (as shown in Figure 5, Col. 12 lines 20-39).
However, Brandon does not disclose: e. packing the first sanitary napkin and the second sanitary napkin into a common package; f. wherein step (d.) is conducted so that the graphic components on the first sanitary napkin are in a different position in comparison to the graphic components on the second sanitary napkin; and g. wherein the graphic components associated with the first sanitary napkin and the 
MacDonald teaches that it was known to pack a first sanitary napkin (a first training pant 10 in Figure 4) and a second sanitary napkin (a second training pant 10 in Figure 4) into a common package (50 in Figure 3), in order to allow the first and second sanitary napkins to be grouped together, displayed, and arranged on a shelf for sale/retail purposes (Col. 4 line 12 – Col. 7 line 49).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Brandon to incorporate the teachings of MacDonald by packing the first sanitary napkin and the second sanitary napkin into a common package, because doing so would achieve the predictable result of allowing the first and second sanitary napkins to be grouped together, displayed, and arranged on a shelf for sale/retail purposes. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Brandon in view of MacDonald teaches all the limitations of the claim as stated above except: f. wherein step (d.) is conducted so that the graphic components on the first sanitary napkin are in a different position in comparison to the graphic components on the second sanitary napkin; and g. wherein the graphic components associated with the first sanitary napkin and the second sanitary napkin can be seen through both a garment contacting surface and a body contacting surface of the first and second sanitary napkins.
Ungpiyakul teaches that it was known to provide a first web segment (the bottom web segment 28 shown in Figure 6, analogous to the first sanitary napkin of Brandon) with graphic components (graphics 29 on the bottom web segment 28 in Figure 6) that are in a different position in comparison to graphic components (graphics 29 on the middle web segment 28 in Figure 6) on a second web segment (the middle web segment 28 shown in Figure 6, analogous to the second sanitary napkin of Brandon) (apparent from Figure 6), in order to promote an advantageous developmental interaction between an infant and the caretaker and help the infant learn (Col. 8 lines 28-62).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Brandon in view of MacDonald to incorporate the teachings of Ungpiyakul so that step (d.) is conducted so that the graphic components on the first sanitary napkin are in a different 
Brandon in view of MacDonald in further view of Ungpiyakul teaches all the limitations of the claim as stated above except: g. wherein the graphic components associated with the first sanitary napkin and the second sanitary napkin can be seen through both a garment contacting surface and a body contacting surface of the first and second sanitary napkins.
Kressner teaches that it was known to provide graphic components (patterned indicia 24 in Figure 3) that can be seen through both a first outer surface (top surface of 20 in Figure 3, analogous to the garment contacting surface of the first and second sanitary napkins of Brandon) and a second outer surface (bottom surface of 21 in Figure 3, analogous to the body contacting surface of the first and second sanitary napkins of Brandon) of a product (“product” mentioned in Paragraph 0035, analogous to the first and second sanitary napkins of Brandon), in order to make the graphic components (patterned indicia 24) easily visible/verifiable from both sides of the product (Paragraphs 0035 and 0010).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Brandon in view of MacDonald in further view of Ungpiyakul to incorporate the teachings of Kressner by modifying the graphic components and/or the first and second sanitary napkins of Brandon in view of MacDonald in further view of Ungpiyakul so that the graphic components associated with the first sanitary napkin and the second sanitary napkin can be seen through both a garment contacting surface and a body contacting surface of the first and second sanitary napkins, because doing so would achieve the predictable results of making the graphic components easily visible/verifiable from both sides of the first and second sanitary napkins and allowing a user to appreciate the aesthetics of the first and second sanitary napkins from both the garment-facing side and the body-facing side of the first and second sanitary napkins. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 2, Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner teaches all the limitations of the claim as stated but does not expressly teach: the topsheet material comprises an apertured formed thermoplastic film.
In re Leshin, 125 USPQ 416. Please note that in Paragraph 0053 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 4, Brandon discloses that the graphic (graphics 38 collectively of Brandon as modified for claim 1) is printed on the backsheet material (66; or 66 and 92 collectively) via an offline printing process (because graphics 38 are preprinted, as stated in Col. 10 lines 28-42).
Regarding claim 5, Brandon discloses that the backsheet material (66) is only one sheet or layer of material (Col. 9 lines 31-41).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Brooks (US 2,284,604).
Regarding claim 6, Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner teaches all the limitations of the claim as stated above except: the common package comprises a carton formed by a cardboard material and comprising a transparent window.
Brooks teaches that it was known to provide a carton (the box formed from box blank 8, shown in Figures 3-6) formed by a cardboard material (left column of page 2 lines 72-74) and comprising a transparent window (19 in Figures 1 and 4), in order to allow a product (25 in Figures 5 and 6) inside the carton (the box formed from box blank 8) to be constantly visible through the transparent window (19) (left column of page 3 lines 23-28).
Because both the common package (50 of MacDonald) of Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner and the carton (the box formed from box blank 8) of Brooks allow a contained product to be constantly visible through a transparent window, it would have been obvious to one of ordinary skill in the art to have substituted the common package (50 of KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Lavash et al. (US 5,389,094), hereinafter Lavash.
Regarding claim 7, Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner teaches all the limitations of the claim as stated above except: a step (h.) of applying an adhesive to the backsheet material to enable each sanitary napkin to be affixed to a crotch portion of a user's undergarment.
Lavash teaches that it was known to apply an adhesive (54 in Figure 1A) to a backsheet material (42 in Figure 1A) of a sanitary napkin (20 in Figures 1-1B) to enable the sanitary napkin (20) to be affixed to a crotch portion of a user's undergarment, in order to allow the sanitary napkin (20) to be secured to the crotch portion of the user's undergarment and allow the position of the sanitary napkin (20) to be maintained (Col. 11 lines 63-66, Col. 14 lines 22-24).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner to incorporate the teachings of Lavash so that the method further comprises a step (h.) of applying an adhesive to the backsheet material (66; or 66 and 92 collectively of Brandon) to enable each sanitary napkin to be affixed to a crotch portion of a user's undergarment, because doing so would allow each sanitary napkin to be secured to the crotch portion of the user's undergarment and allow the position of each sanitary napkin to be maintained.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe et al. (US 5,514,121), hereinafter Roe.
Regarding claim 9, Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner teaches all the limitations of the claim as stated above except: the topsheet material further comprises a second graphic printed thereon.
Roe teaches that it was known to provide a topsheet material (24 in Figure 1) of a sanitary napkin (20 in Figure 1) with a releasable spacer (30 in Figure 1) and a second graphic (50 in Figure 1) printed thereon, in order to allow fecal material to be received and collected in the spacer (30), prevent the fecal material from excessively spreading and smearing against the skin of a wearer, allow at least a portion of the fecal material contained in the spacer (30) to be expelled from the sanitary napkin (20), and assist a caretaker in properly aligning and positioning the spacer (30) (Col. 4 line 63 – Col. 5 line 10; Col. 6 lines 50-59).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner to incorporate the teachings of Roe so that the topsheet material (54 of Brandon) further comprises a releasable spacer and a second graphic printed thereon, as taught by Roe, because doing so would achieve the predictable results of allowing fecal material to be received and collected in the spacer, preventing the fecal material from excessively spreading and smearing against the skin of a wearer, allowing at least a portion of the fecal material contained in the spacer to be expelled from the sanitary napkin, and assisting a caretaker in properly aligning and positioning the spacer. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe in further view of Ball (US 4,909,879).
Regarding claim 10, Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe teaches all the limitations of the claim as stated above except: the second graphic is printed on the topsheet material via an online process.
Ball teaches that it was known to print a graphic (“image”) on a sheet material (3 in Figure 1) via an online process (Col. 4 line 58 – Col. 5 line 27), in order to reduce problems due to fluff contamination and snagging of the material being printed, allow variation of the graphic (“image”) produced to suit a purchaser's individual requirements and to switch between one graphic and another at will without having to stop the napkin production line, allow high speed and accurate printing and positioning of the graphic (“image”) on the sheet material (3), and prevent crushing/deformation of the sheet material (3) during printing (Col. 1 line 48 – Col. 2 line 4, Col. 3 line 65 – Col. 4 line 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe to incorporate the teachings of Ball so that the second graphic (50 of Roe) is printed on the topsheet material (54 of Brandon) via an online process, because doing so would reduce problems due to fluff contamination and snagging of the material being printed, allow variation of the second graphic produced to suit a purchaser's individual requirements and to switch between one graphic and another at will without having to stop the napkin production line, allow high speed and accurate printing and positioning of the second graphic on the topsheet material, and prevent crushing/deformation of the topsheet material during printing.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe in further view of Ohgata et al. (WO 0203900 A1), hereinafter Ohgata.
Regarding claims 12 and 13, Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe teaches all the limitations of the claims as stated above except: the second graphic associated with the first sanitary napkin and the second graphic associated with the second sanitary napkin are different from each other in terms of graphic design; and the difference between the second graphic associated with the first sanitary napkin and the second graphic 
Ohgata teaches that it was known to provide a graphic (21B in Figure 4) associated with a first sanitary napkin (second napkin from the bottom having length L in Figure 4) that is different from a graphic (21C in Figure 4) associated with a second sanitary napkin (third napkin from the bottom having length L in Figure 4) in terms of graphic design (apparent from Figure 4), wherein the difference between the graphic (21B) associated with the first sanitary napkin and the graphic (21C) associated with the second sanitary napkin comprises a difference between geometrical shapes on the first sanitary napkin and geometrical shapes on the second sanitary napkin, in order allow the first and second sanitary napkins to be distinguished from each other (apparent from Figure 4, Page 7 lines 11-24).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Brandon in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe to incorporate the teachings of Ohgata so that the second graphic associated with the first sanitary napkin and the second graphic associated with the second sanitary napkin are different from each other in terms of graphic design, and so that the difference between the second graphic associated with the first sanitary napkin and the second graphic associated with the second sanitary napkin comprises a difference between geometrical shapes on the first sanitary napkin and geometrical shapes on the second sanitary napkin, because doing so would achieve the predictable results of allowing the first and second sanitary napkins to be further distinguished from each other and providing consumers with a variety of different aesthetics to appreciate and admire.

Response to Arguments
Applicant's arguments with respect to the 103 rejections of claims 1, 2, 4-7, 9, 10, 12, and 13 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“So rather than the graphical component of Brandon being in different locations from diaper to diaper, Brandon actually tries to place these graphical components in exactly the same place on every diaper.
…
As is evidenced by the teachings of Brandon provided heretofore, the proposed modifications of MacDonald, Unpiyakul, and Kressner would render Brandon unsatisfactory for its intended purpose. Namely, as mentioned previously, the proposed modification would eliminate the need for the registration of graphics required by Brandon. Accordingly, Applicants assert that a prima facie case of obviousness has not been established regarding claim 1.”,

the examiner asserts that the Applicant has interpreted the cited Col. 8 lines 8-18 of Brandon out of context. Col. 8 lines 8-18 of Brandon merely states that graphic 38 needs to be within designated area 39. However, as stated in Col. 7 lines 25-46 of Brandon, designated area 39 “has four defined boundaries comprising front waist edge 116, panel seams 21, crotch panel line 17, and those portions of leg openings 24 extending between a respective panel seam 21 and crotch panel line 17”. Thus, Brandon discloses that graphic 38 can be provided anywhere within the area (39) bounded by front waist edge 116, panel seams 21, crotch panel line 17, and those portions of leg openings 24 extending between a respective panel seam 21 and crotch panel line 17, and does not disclose that graphic 38 must be provided at the same exact location on every diaper as suggested by the Applicant. Thus, the graphic of Brandon can be provided at two different positions on two different sanitary napkins as long as the two different positions are both within the area (39) bounded by front waist edge 116, panel seams 21, crotch panel line 17, and those portions of leg openings 24 extending between a respective panel seam 21 and crotch panel line 17 of the respective sanitary napkin. Consequently, modifying Brandon as suggested in the 103 rejections above will not change the principle of operation of Brandon nor render Brandon unsatisfactory for its intended purpose, contrary to the Applicant’s assertions, and the 103 rejections above are proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731